DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Hell et al. (US 6,178,226) discloses an x-ray tube comprising a cathode configured to emit electrons (electron emitter, Fig. 1), an anode configured to generate x-rays upon receiving he electrons from the cathode (anode, Fig. 1), and a deflector configured to deflect the electrons from the cathode (deflection system, Fig. 1); a power supply configured to generate a tube voltage applied between the cathode and the anode (Ur, column 4, line 62-column 5, line 13); and focus size control circuitry configured to control a size of a focus formed in the anode (control unit, column 4, lines 37-40) by applying to the deflector a deflecting voltage of a deflecting voltage value (-UF) based on a tube voltage value (UR) of the tube voltage and a predetermined size (BF, column 5, lines 43-62), in order to form a focus of the predetermined size in the anode during a period where the tube voltage is applied by the power supply (column 5, lines 43-62). Hell does not appear to disclose the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        1 April 2021